DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1,3-11 and 13-21 are objected to because of the following informalities: Claim 1, line 13 should recite –the implantable sensor with-- in order to provide proper antecedent basis. Claims 3-11 and 13-21 directly or indirectly depend from claim 1 and are also objected to for the reasons stated above regarding claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,11,13-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,922, 366 to Honore et al. (Honore) (cited by applicant) in view of US 2017/0001003 to Pivonka (Pivonka). 
As an initial matter, regarding claims 1 and 3-14, the patentability of a product does not depend on its method of production, therefore while the claims may recite a specific process for making components of the implantable sensor, e.g. “electrodes made using lithographic processing (claim 1)”, the patentability of a product does not depend on its method of production, see MPEP 2113. 
In reference to at least claim 1
Honore teaches a reader communication with contact lens sensors and display which discloses an implantable sensor (e.g. abstract, Col.  2 lines 59-60, implantable sensor instead of an ophthalmic sensing platform) with a polymeric 
Pivonka, within the same field of endeavor,  teaches a method and apparatus for versatile minimally invasive neuromodulators which discloses implantable devices that include an integrated circuit that can include a matching network, rectifier, regulator, power management circuit, calibration circuit, etc. (e.g. paragraph [0064], [0161]) and utilizing a calibration procedure to ensure that power and data link are operating within the expected quality range (e.g. para. [0144]). Pivonka further discloses the matching network include a tunable matching network for matching the frequency of the implanted sensor to that of an external device which is in communication with the implanted sensor (e.g. matching network that can include a tunable matching network for matching with an external device, Figs. 2, 11-12, paragraph [0062], [0121], [0131]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implantable sensor of Honore with the teaching of Pivonka to include the wireless harvesting unit comprising a tunable circuit and a calibration machine and a rectifier voltage that is maximized to align the resonant frequency of the implant sensor with a wireless transceiver in order to yield the predictable result of providing improved coupling between the implantable sensor and external wireless transceiver improving efficiency of transmissions between the devices.  
In reference to at least claim 3

In reference to at least claim 11
Honore modified by Pivonka teaches a sensor according to claim 1. Honore further discloses a polymeric coating (e.g. Col. 5 lines 48-61, polymeric material 120 can optionally be formed in part from such biocompatible materials or can include an outer coating with such biocompatible materials) providing biocompatibility, diffusion control or anti-fouling to the implantable sensor (e.g. Col. 5 lines 48-61, biocompatible materials, therefore providing biocompatibility; Col. 3 lines 20-23, diffusing through the lens, Col. 5 lines 48-61, the lens made of the polymer, therefore the polymer provides diffusion control).
In reference to at least claim 13
Honore modified by Pivonka teaches an implantable wireless sensing system comprising an implantable sensor according to claim 1, see rejection above. Honore further discloses the wireless transceiver configured to generate a wireless power signal (e.g. Col.  7 lines 8-10, a radio-frequency energy harvesting antenna 142 can capture energy from incident radio radiation; Col.  10 lines 43-46, the reader 180 can emit radio frequency radiation 171 that is harvested to power the eye mountable device 11 0; therefore the reader receives the data and sends RF signals for power, therefore a transceiver}; wherein the wireless transceiver is positioned adjacent to the implantable sensor such that the implantable sensor receives the wireless power signal from the transceiver (e.g. Col.  10 lines 43-46; Col.  9 line 65 to Col.  10 line 13, phone or jewelry or hat, therefore adjacent to the sensor), and the transceiver receives analyte data from the sensor (e.g. Col.  11 lines 20-25, the reader 180 can accumulate a set 
In reference to at least claim 14
Honore modified by Pivonka teaches a system according to claim 13. Honore further discloses the system further comprising a smart device that communicates with the wireless transceiver and displays the gathered data (e.g. Col. 8 line 65 to Col.  10 line 13, reader as a smart phone; Col.  14 lines 31-32, reader as a display for the data) and provides smart analysis and predictions based upon data (e.g. Col. 22 lines 16-31, if the blood glucose data is too high or low for wearer 100, display device 350 can alert wearer 100, attempt to contact another person or entity associated with wearer 100 to help wearer 100; therefore providing smart analysis and predictions of the need of help for the wearer based upon the data from the implanted sensor).
In reference to at least claim 15
Honore modified by Pivonka teaches a system according to claim 13. Honore further discloses the system further comprising  further comprising a cloud-based system connected to the smart device (e.g. Col.  18 lines 4-9, a cloud data collection application connected to a display; Col.  9 line 65, smart phone for the reader; Col.  14 lines 31-32, the reader as a display). 
In reference to at least claim 16
Honore modified by Pivonka teaches a system according to claim 14. Honore further discloses wherein the smart device receives data from the implantable sensor (e.g. Col.  8 line 65 to Col.  10 line 13, reader as a smart phone; Col.  14 lines 31-32, reader as a display for the data, therefore data received from the implantable sensor}, process the said data (e.g. Col.  14 lines 31-32, reader as a display for the data, therefore processing the data to display), displays it to a user in a user-specified format (e.g. Col.  14 lines 31-32, reader as a display for the data) and relays the data along with other data to a cloud-based system (e.g. Col. 18 lines 4-9, display device ... can be used to forward and/or bridge data with the one or more other devices ... a cloud data collection application).
In reference to at least claim 17
Honore modified by Pivonka teaches a system according to claim 14. Honore further discloses wherein the sensing element senses glucose in a subject (e.g. Col.  10 lines 14-42, blood glucose sensing).
In reference to at least claim 18
Honore modified by Pivonka teaches a method for measuring an analyte concentration  (e.g. ‘366, Col.  7 lines 52-65, The electrochemical reaction can generate an amperometric current that can be measured through the working electrode. The amperometric current can be dependent on the analyte concentration. Thus, the amount of the amperometric current that is measured through the working electrode can provide an indication of analyte concentration) comprising, implanting the implantable sensor according to claim 1, see rejection of claim 1 above, (e.g. abstract, Col.  2 lines 59-60, implantable sensor instead of an ophthalmic sensing platform; Col.  2 lines 59 67, Col.  5 lines 15-33, wireless) into contact with analyte containing tissue of a subject (e.g. 162, Col.  7 lines 54-65, analyte; Col.  1 0 lines 14-42, blood glucose sensing, from the tear film, therefore tissue), positioning the transceiver adjacent to the implantable sensor (e.g. Col.  10 lines 43-46; Col.  9 line 65 to Col.  10 line 13, phone or jewelry or hat, therefore adjacent to the sensor) wirelessly powering the sensor using the wireless transceiver (e.g. Col.  7 lines 8-10, a radio-frequency energy harvesting antenna 142 can capture energy from incident radio radiation; Col. 10 lines 43-46, the reader 180 can emit radio frequency radiation 171 that is harvested to power the eye mountable device 110; therefore the reader receives the data and sends RF signals for power, therefore a transceiver), sensing of one or more analytes in the tissue of the subject with the sensing element of the implantable sensor and generating an analyte signal representative of the analyte concentration (e.g. Col.  7 lines 52-65, The electrochemical reaction can generate an amperometric current that can be measured through the working electrode. The amperometric current can be dependent on the analyte concentration. Thus, the amount of the amperometric current that is measured through the working electrode can provide an indication of analyte 
In reference to at least claim 19
Honore modified by Pivonka teaches a method according to claim 18. Honore further discloses wherein the transceiver transmits the data to a smartphone or hub (e.g. Col.  9 line 65, smart phone).
In reference to at least claim 21
Honore modified by Pivonka teaches a method according to claim 18. Honore teaches wherein the analyte comprises glucose (e.g. Col. 10 lines 14-42, concentration of glucose can be established).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,922, 366 to Honore et al. (Honore) in view 2017/0001003 to Pivonka (Pivonka) as applied to claim 1 further in view of 2014/0367246 to Shah et al. (Shah) (cited by applicant). 
In reference to at least claim 4
Honore modified by Pivonka teaches a device according to claim 1 and further discloses the electrodes being made using lithographic processing (e.g. Col. 12 lines 24-41, patterning conductive materials, electrodes are inherently conductive materials, e.g., via microfabrication techniques such as photolithography) but does not explicitly teach wherein the electrodes are made using a suitable deposition method selected from the group consisting of electron beam deposition, thermal evaporation or sputtering.
Shah, in the same field of endeavor, teaches a method of marking a sensor with layered electrodes which discloses a method of making an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Honore modified by Pivonka with the teaching of Shah to include the electrodes being made using a sputtering deposition method in order to yield the predictable result of using a suitable process for depositing conductive layers (e.g. paragraph [0030]). 

Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,922, 366 to Honore et al. (Honore) in view 2017/0001003 to Pivonka (Pivonka) as applied to claim 1 further in view of 2009/0101498 to Papadimitrakopoulous et al. (Papa) (cited by applicant).  
In reference to at least claims 5-10
Honore modified by Pivonka teaches a device according to claim 1 but does not explicitly teach the polymeric coating is formed from one or more functional materials using nano-dispensing, pico-dispensing spray, dip or spin coating methods, functional material is a hydrogel and is created through deposition of components including; a cross linking agent, an enzyme, and a proteinaceous material; wherein the deposition of two or more the components can be sequentially or simultaneous, including pre-mixing of two or more components for simultaneous deposition; and wherein one or more components can be deposited one or more times in more than one deposition step (claim 6); a compound or co-protein to improve the longevity, decrease foreign body response, or increased sensor signal (claim 7); wherein the co-protein is catalase (claim 8); one or more of glutaraldehyde, glucose oxidase (GOx), and Human Serum Albumin (HSA) (claim 9); the sensing element includes; two or more working electrodes, and a counter and a reference electrode (claim 10).
Papa, in the same field of endeavor, teaches glucose sensors and methods of manufacture thereof which discloses a sensor (e.g. abstract) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Honore modified by Pivonka with the teaching of Papa to include functional material including a hydrogel, co-protein that is a catalase and/or GOx or HAS in order to yield the predictable result of increasing sensor reliability (e.g. ‘498, paragraph [0017]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,922, 366 to Honore et al. (Honore) 2017/0001003 to Pivonka (Pivonka) as applied to claim 18 further in view of US 2012/0078072 to Roesicke et al. (Roesicke) and US 2005/0215977 to  Uschold (Uschold) (cited by applicant). 
In reference to at least claim 20
Honore modified by Pivonka teaches a method according to claim 18 and further discloses the implantable sensor (e.g. Col. 2 lines 59-60, implantable, therefore biocompatible; Col. 8 line 64 to Col. 9 line 6, controller 150 includes logic elements implemented in an integrated circuit to form the sensor interface module 152 ... patterned conductive material (e.g., gold, platinum, palladium, titanium, copper, aluminum, silver, metals, combinations of these, etc.) can connect a terminal on the chip to the bio-interactive electronics 160 [sensing element], Fig. 1) but fails to explicitly disclose the implanting comprises  deploying the implantable sensor using an applicator, the applicator comprising; a plastic body to allow applicator handling, a plastic-metal assembly to move the sensing device, and a needle configured to pierce the subject skin and for embedding the sensor underneath the skin with minimal tissue damage.
Roesicke, in the same field of endeavor, teaches controllable sensor insertion which discloses an implantation device (e.g. abstract, paragraph [0003]) comprising an applicator (e.g. body 114, paragraph [0057], Fig. 1b), the applicator comprising; a plastic body to allow applicator handling (e.g. paragraph [0025], rigid body made of plastic), a plastic-metal assembly to move the device 
Uschold, in the same field of endeavor, teaches needles and methods of using the same which discloses a needle ( e.g. abstract) comprising a non-coring needle (e.g. paragraph [0019], The degree of the curve of tip 90 is sufficiently blunt to avoid coring) configured to pierce the subject skin and for embedding underneath the skin (e.g. paragraph [0025]. implanted in a subcutaneous pocket,. therefore underneath the skin) with minimal tissue damage (e.g. paragraph [0019], The degree of the curve of tip 90 is sufficiently blunt to avoid coring or excessive damage to the target site in which needle 10 is inserted but sufficiently pointed to pierce the target site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Honore modified by Pivonka with the teaching of Roesicke to include the implanting comprises deploying the implantable sensor using an applicator, the applicator comprising; a plastic body to allow applicator handling, a plastic-metal assembly to move the sensing device in order to yield the predictable result of increasing the stability of the insertion device (e.g. paragraph [0038]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Honore modified by Pivonka  with the teaching of Uschold to include a needle configured to pierce the subject skin and for embedding the sensor underneath the skin with minimal tissue damage in order to yield the predictable result of a sufficiently pointed needle to pierce the target site but that also avoids coring or excessive damage to the target site.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0336474 to Arbabian et al. which teaches a hybrid communication system for implantable devices and ultra-low power sensors which discloses calibrating communication between an implanted device and an external device. US 2018/0125364 to DeHennis et al. which teaches a continuous analyte . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792